Citation Nr: 1234742	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  06-20 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran (appellant) had active service in the United States Army from February 1965 to November 1969, including service in Vietnam.  

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that denied the appellant's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

The Board recognizes that VA initially developed and adjudicated the claim with regard to the issue as it was framed by the Veteran, i.e., a claim seeking service connection for PTSD.  However, the evidentiary record also indicates diagnoses of anxiety disorder NOS; alcohol dependence; cocaine dependence; cannabis dependence; polysubstance abuse; and antisocial personality disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with the Court's holding, the issue on appeal is as listed on the title page.

In a September 2010 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the Board decision to the Court.  In an April 2012 Memorandum decision, the Court vacated the Board's decision and remanded the case for re-adjudication pursuant to the provisions of 38 U.S.C.A. § 7252(a).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the RO for action as described below.

The Veteran contends that he is entitled to service connection for PTSD based on his Army experiences in Vietnam between April 1966 and November 1967.  In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The Board notes the 2010 regulatory change codified at 38 C.F.R. § 3.304(f)(3) relaxed the evidentiary standard for establishing in-service stressors in claims for PTSD.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development for military records to verify the Veteran's account.  The primary effect of the amendment of new 38 C.F.R. § 3.304(f)(3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA (or VA contracted) psychiatrist or psychologist.  The regulation amendment has no impact on PTSD claims that arise out of in-service diagnoses of PTSD, or PTSD stressors experienced during established combat, internment as a prisoner-of-war, or as the result of non-combat personal assault.  In this case, the RO needs to determine whether the appellant's service in Vietnam comes under the purview of the amended regulation.  Readjudication on remand should reflect consideration of this theory, as well as all other applicable theories.

Review of the appellant's service medical records reveals that, in April 1969, he was referred for evaluation at the Mental Hygiene clinic at the 7th Medical Battalion Dispensary (Korea) APO SF 96207.  However, no such psychiatric records have been included in the claims file.  While service personnel records are included in the claims file, the appellant's Army performance evaluation reports are not of record.  Service personnel and medical records are deemed to be constructively of record in proceedings before the Board and should be obtained, if available, prior to further review of the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board notes that the appellant was sentenced to 35 years in prison in 1997, after he was convicted of two counts of aggravated sexual assault and one count of indecency with a child.  However, no court evaluations or pre-sentencing reports have been included in the claims file.  No prison records, medical or otherwise, are of record.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Any such court or prison sentencing evaluations and treatment records should be identified (with assistance of the appellant as necessary), obtained, and associated with the claims file.  

Here, there is lay evidence of record to indicate that the appellant displayed symptoms possibly related to the claimed psychiatric condition while he was in service, which allegedly have continued to the present.  The appellant has presented written statements to that effect.  VA treatment records reveal various psychiatric diagnoses and a possible link to service.  Since the appellant may have had manifestations of a psychiatric disorder in service or within one year of service, the Board finds that the duty to assist in this case requires that a psychiatric evaluation should be obtained on remand.

These considerations require the gathering of military and medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.  Specifically, notify the Veteran regarding the requirements of 38 C.F.R. § 3.304, as revised, as regards claims for service connection for PTSD.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the rest of the Veteran's Army service medical treatment records and service personnel records from the Official Military Personnel File.  In particular, the Veteran's psychiatric records should be obtained, including from the 7th Medical Battalion Dispensary (Korea) APO SF 96207 in the spring of 1969.  

In addition, the Veteran's Army narrative performance evaluation reports and disciplinary records (including records relating to demotions and court martials) must be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

3.  Contact the Veteran to obtain the names and addresses of all VA, private or other government psychiatric care providers and treatment centers where he has been treated for any psychiatric condition, including substance abuse, since service.  After securing the necessary release(s), the RO should obtain those records that have not been previously secured.  In particular, all court evaluations/pre-sentencing reports and prison medical and psychiatric treatment records must be obtained.  If any location contacted suggests other sources, those sources should be encompassed by the search.

4.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

5.  Give the Veteran another opportunity to provide any additional details concerning stressors, particularly the time periods reflecting the occurrence of the stressful events (i.e., month and year); the legible names of individuals injured or killed; "buddy statements" containing verifiable information regarding the events claimed as "stressors" during his military service; and any other information which could be used to substantiate the PTSD claim.  The appellant should be advised that this information is necessary to obtain supportive evidence of the claimed stressful events in service and that he must be specific as possible, because without such details an adequate search for verifying information cannot be conducted.

6.  After the above development is completed, make a specific determination as to whether the Veteran was exposed to any hostile military or terrorist activity in service, within the purview of the recent amendment to the regulation governing PTSD claims.  Ensure that appropriate use of the services of the Joint Services Records Research Center (JSRRC) was accomplished prior to making this determination.

In making this determination, review the file and prepare a summary including all associated documents and then make a specific determination, in accordance with the provisions of 38 C.F.R. § 3.304(f), with respect to whether the Veteran was exposed to a stressor, or stressors, in service, and, if so, the nature of the specific stressor or stressors established by the record.  The report should state which claimed in-service stressor(s) were not verified.  In reaching this determination, any credibility questions raised by the record should be addressed.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for a VA psychiatric evaluation to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the Veteran's active service.  Coordinate the examination with the correctional facility as necessary.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  An opinion in response to the questions below should be obtained even if the Veteran does not report for the examination.

The psychiatrist should conduct an examination with consideration of the criteria for PTSD.  The RO must specify for the examiner whether the Veteran served in a combat area or was exposed to hostile military or terrorist activity, and the stressor or stressors which it has determined are established by the record, if any.  The examiner must be instructed that only those events that have been verified (or otherwise accepted by the RO) may be considered for the purpose of determining whether the appellant was exposed to a stressor in service.

The examining psychiatrist, after examination of the Veteran and review of his entire medical history, to include in-service and post-service medical reports, should provide an opinion as to the diagnosis and etiology of any current psychiatric disorder(s), and reconcile all previous psychiatric diagnoses documented in the records.  The psychiatrist should also offer an opinion as to the onset date of the appellant's psychiatric condition(s), if any.  If the examiner finds that a psychiatric disorder is causally related to service, to the extent possible, the psychiatrist should indicate the historical degree of impairment due to any psychiatric disorder found to be related to service, as opposed to that due to other causes, if any, such as other psychiatric disorders, personality defects, substance abuse, and/or non-service-connected physical disabilities.

In particular, the psychiatrist should offer an opinion, with degree of medical probability expressed, as to whether the cause or etiology of the appellant's psychiatric disorder(s) is (are) attributable to, or related to, any disease or incident suffered during service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or some other cause or causes.  

If a diagnosis of PTSD is appropriate, the examiner should specify the "stressors" that caused the disorder and the evidence relied upon to establish the existence of the stressor(s).  The examiner should also describe which stressor(s) the appellant re-experiences and how he re-experiences them.  If there are no stressors, or if PTSD is not found, that matter should also be specifically set forth.

Specifically, the examiner must address the following:

a.  Whether the Veteran's current psychiatric pathology is causally or etiologically related to his period of military service, including any "fear of hostile military or terrorist activity" or to some other cause or causes.  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.);

b.  Whether the appellant's current psychiatric pathology is related to symptoms or signs he may have manifested in service (February 1965 to November 1969), including behavior that resulted in disciplinary action against him; and

c.  Whether the appellant's current psychiatric pathology is related to symptoms and signs that may have occurred within one year after his service separation in November 1969.

In assessing the relative likelihood as to origin and etiology of the conditions specified above, the examiner must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner must state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  After completing any additional notification and/or development action deemed warranted by the record, review the record again, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

9.  If the benefit sought on appeal remains denied, the appellant and his attorney must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.  See Kyhn v. Shinseki, 24 Vet. App. 228 (2011).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

